Berdon, J.,
concurring. I agree with the result reached in this case and with much of the analysis contained in the majority opinion. I write separately on the issue' of whether the arrest warrant and its supporting affidavits should have been disclosed to the defendant or his attorney prior to the defendant’s hearing in probable cause. Although I reach the same result as the majority, I base my decision on a different analysis.
*120In this case, the court ordered the arrest warrant and its supporting affidavits sealed pursuant to Practice Book § 593A1 because the police investigation was ongoing and because minors were involved. Section 593A, however, specifically provides that no such order to seal these documents “shall limit their disclosure to the attorney for the accused, but the judicial authority may place reasonable restrictions on the attorney’s further disclosure of the contents of the affidavits.” Nevertheless, General Statutes § 54-46a,2 which sets forth the procedures governing hearings in probable cause for persons charged with crimes punishable by *121death or life imprisonment, prohibits discovery. On the basis of this statutory provision, the trial court refused to order the state to disclose the warrant or its supporting affidavits to the defendant or his attorney at or before the hearing in probable cause.
The majority overcomes this “bizarre result”3 by concluding that the disclosure of an arrest warrant and its supporting affidavits is not discovery. Although I *122agree with the result, this reasoning eludes me. Surely, ordering the disclosure of an arrest warrant and supporting affidavits is discovery.
In my view, the prohibition of all discovery under § 54-46a violates article second of the state constitution, which pertains to the distribution of power between the three branches of government. Although in Bartholomew v. Schweizer, 217 Conn. 671, 680-81, 587 A.2d 1014 (1991), we made clear that a determination of the court’s procedural rules are a shared power between the judicial and legislative branches of government, the separation of powers concerns articulated in State v. Clemente, 166 Conn. 501, 506-507, 353 A.2d 723 (1974), was not completely emasculated. Any rule of procedure adopted by the legislature must yield to the inherent powers of the court to administer justice. See State v. Darden, 171 Conn. 677, 679, 372 A.2d 99 (1976) (“[a] statute can overstep constitutional bounds . . . if it establishes a significant interference with the orderly conduct of the Superior Court’s judicial functions”). To deprive a defendant of discovery, which may produce evidence that is necessary to effectively cross-examine witnesses at a hearing in probable cause, would interfere with the administration of justice. To that extent, any statutory prohibition must constitutionally give way to the court’s own rules.
Furthermore, the statutory prohibition’s interference with cross-examination during the hearing in probable cause could have significant consequences later, during the trial of the defendant. For example, the state would be prohibited from introducing at trial the hearing testimony of a witness under the “former testimony” exception to the hearsay rule4 if the defendant *123had been deprived of the opportunity for effective cross-examination of the missing witness. The former testimony of the missing witness would be excluded because it would not bear “adequate indicia of reliability.” Ohio v. Roberts, 448 U.S. 56, 66, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980); State v. Munoz, 233 Conn. 106, 149, 659 A.2d 683 (1995) (Berdon, J., concurring); State v. Outlaw, 216 Conn. 492, 505, 582 A.2d 751 (1990). Simply put, the state cannot have it both ways: it cannot both withhold information necessary for the effective cross-examination of a witness during the hearing in probable cause, and then also seek to admit that hearing testimony later during trial under the former testimony or another exception to the hearsay rule.
Nevertheless, I agree with the majority that, under the circumstances of this case, the failure to unseal the arrest warrant and its supporting affidavits and to order their disclosure was harmless error.
Accordingly, I concur in the result.

 Practice Book § 593A provides: “All affidavits submitted to the judicial authority in support of the application for an arrest warrant and from which a determination of probable cause for the issuance of an arrest warrant has been made shall be filed with the clerk of the court together with the return of the arrest warrant pursuant to Sec. 972 and thereafter remain a part of the court file.
“At the time the arrest warrant is issued, upon written request of the prosecuting authority and for good cause shown, the judicial authority may order that the supporting affidavits be sealed from public inspection or that disclosure be limited under such terms and conditions as it finds reasonable, subject to the further order of any judicial authority thereafter having jurisdiction of the matter. No such order shall limit their disclosure to the attorney for the accused, but the judicial authority may place reasonable restrictions on the attorney’s further disclosure of the contents of the affidavits.
“Any order sealing such affidavits from public inspection or limiting their disclosure shall be for a specific period of time, not to exceed two weeks from the date of arrest, and within that time period the prosecuting authority may seek an extension of the period. Affidavits which have been the subject of such an order shall remain in the custody of the clerk’s office but shall be kept in a secure location apart from the remainder of the court file.
“Unless the judicial authority issuing an arrest warrant has, upon written request of the prosecuting authority, entered an order limiting disclosure of the supporting affidavits, all affidavits filed pursuant to this section shall be open to public inspection and copy and the clerk shall provide copies to any person upon receipt of any applicable fee.”


 General Statutes § 54-46a provides: “(a) No person charged by the state, who has not been indicted by a grand jury prior to May 26, 1983, shall be put to plea or held to trial for any crime punishable by death or life imprisonment unless the court at a preliminary hearing determines there is probable cause to believe that the offense charged has been committed and that *121the accused person has committed it. The accused person may knowingly and voluntarily waive such preliminary hearing to determine probable cause.
“(b) Unless waived by the accused person or extended by the court for good cause shown, such preliminary hearing shall be conducted within sixty days of the filing of the complaint or information in superior court. The court shall be confined to the rules of evidence, except that written reports of expert witnesses shall be admissible in evidence and matters involving chain of custody shall be exempt from such rules. No motion to suppress or for discovery shall be allowed in connection with such hearing. The accused person shall have the right to counsel and may attend and, either individually or by counsel, participate in such hearing, present argument to the court, cross-examine witnesses against him and obtain a transcript of the proceedings at his own expense. At the close of the prosecution’s case, if the court finds that, based on the evidence presented by the prosecution, probable cause exists, the accused person may make a specific offer of proof, including the names of witnesses who would testify or produce the evidence offered. The court shall not allow the accused person to present such evidence unless the court determines that such evidence would be sufficient to rebut the finding of probable cause.
“(c) If, from the evidence presented pursuant to subsection (b) of this section, it appears to the court that there is probable cause to believe that the accused person has committed the offense charged, the court shall so find and approve the continuance of the accused person’s prosecution for that offense. A determination by the court that there is not probable cause to require the accused person to be put to trial for the offense charged shall not operate to prevent a subsequent prosecution of such accused person for the same offense.”


 According to the majority opinion, “[i]t would be a bizarre result if a defendant accused of a crime not punishable by death or life imprisonment was entitled, pursuant to § 593A, to obtain his arrest warrant and its supporting affidavits immediately after his arrest, yet a defendant accused of a crime punishable by death or life imprisonment would have to wait until after his probable cause hearing to obtain the same documents.”


 “Evidence of a witness’s testimony at a prior proceeding may be received in a pending proceeding as an exception to the hearsay rule if certain requirements are met.” C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 11.4.1, p. 325.